                                                                              IN CLERK'S OFFICE
                                                                          U.S. DISTRICT COURT E.D.N Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                              ic JAN 08 2020 'k

                                                                          BROOKLYN OFFICE
ETHAN KARAVANI,

                                     Plaintiff,           MEMORANDUM & ORDER
                                                            19-CV-1588(ENV)(RER)
                      -against-

NOOKLYN,INC.

                                     Defendant.




VITALIANO,D.J.

       Plaintiff Ethan Karavani("Karavani") brought this action against defendant Nooklyn,

Inc.("Nooklyn") alleging copyright infringement under Section 501 ofthe Copyright Act and for

removal/and or alteration of copyright management information under Section 1202(b)ofthe |
Digital Millenium Copyright Act. Plaintiff alleges defendant made and publicly displayed

unauthorized reproductions of copyrighted photos ofan apartment.

       On August 27,2019, Magistrate Judge Richard E. Reyes granted in part and denied in

part defendant's motion for a pre-motion conference seeking to file a motion for bond in the

amount of$70,000. Judge Reyes found that a pre-motion conference was unnecessary and

ordered Karavani to post a bond in the amount of $15,000 no later than September 3,2019. See

August 27,2019 docket order. On the same day, Karavani filed a motion to stay Judge Reyes's
order and announced his intention to appeal by September 10,2019. Dkt. 25. Defendant I
opposed the requested stay, and sought a stay of discovery in the alternative. Dkt. 27. On

August 29,2019, Judge Reyes granted Karavani's motion to stay pending appeal, as well as

Nboklyn's motion to stay discovery during the pendency ofthe appeal. September 10,2019
came and went without appeal by plaintiff. On September 13,2019, defendant moved to vacate

the motion facilitating an appeal by plaintiff, and, that same day, plaintiff filed a motion to

vacate the order requiring the bond. See Dkts. 29, 30. For the reasons stated below. Judge

Reyes's Order is affirmed and the appeal is dismissed.^

                                        Standard of Review


        Generally,"[m]agistrate judges have broad discretion in resolving nondispositive matters

...." Gorman v. Polar Electro, Inc.^ 137 F. Supp. 2d 223,226(E.D.N.Y. 2001). Nevertheless

a districtjudge "may reconsider any pretrial matter... where it has been shown that the

magistrate judge's order is clearly erroneous or contrary to law." 28 U.S.C. § 636(b)(1)(A).

Hence, a party may challenge a magistrate judge's pretrial order on a nondispositive matter

within 14 days of the entry ofthe order. Fed. R. Civ. P. 72(a).

       "An order is contrary to law 'when it fails to apply or misapplies relevant statutes, case

law, or rules of procedure.'" Rathgaber v. Town ofOyster Bay,492 F. Supp. 2d 130,137

(E.D.N.Y. 2007)(quoting Catskill Dev.,LLC. v. Park Place Entm't Corp., 206 F.R.D. 78,86

(S.D.N.Y. 2002)). In line with this deferential approach,"the magistrate judge's finding should

not be rejected merely because the court would have decided the matter differently." Graves v.

Deutsche Bank Securities Inc., 07-Civ.-5471 (BSJ), 2010 WL 997178, at *7(S.D.N.Y. Mar. 18,

2010), aff'd, 548 F. App'x 654(2d Cir. 2013). Pointedly, this highly deferential standard of

review imposes a "heavy burden" on the party challenging the order. Corn-Tech Assocs. v.




^ In defendant's September 13,2019 letter motion, defendant seems to seek the Court's assista;iice
in "command[ing] Mr. Liebowitz to appear in Court with Mr. Karavani present to answer three
questions" related to Karavani's claim. Dkt. 31 at 1. This is a matter reserved for pre-toial
management by Judge Reyes.
Computer Assocs. Int% Inc., 753 F. Supp. 1078, 1099(E.D.N.Y. 1990), aff'd, 938 F.2d 1574(2d

Cir. 1991). The Supreme Court has emphasized that an order can only be found to be "clearly

erroneous" when the reviewing court upon canvassing the entire record,"is left with the definite

and firm conviction that a mistake has been committed." United States v. United States Gypsum

Co., 333 U.S. 364, 395,68 S. Ct. 525,542,92 L.Ed. 746(1948).

                                            Discussion


       Assuming solely for the purposes of argument that Karavani's objections are timely, the:

Court considers them and finds them meritless. Specifically, Karavani alleges that Judge

Reyes's decision is lacking in reason and analysis and fails to consider the factors under Local

Rule 54.2. Local Rule 54.2 permits the Court"on motion or on its own initiative,[to] order anj^

party to file an original bond for costs or additional security for costs in such an amount and so

conditioned as it may designate." The bond may be used for potential statutory attorney's fees.

See Jackson Lee v. W Architecture and Landscape Architecture, No, 18 CV 05820(PKC)

(CLP)(EDNY)(2019); Fed. R. Civ. Pro. 68(d). The six factors courts consider, which are clearly

satisfied in this case, are:"(1)the financial condition and ability to pay ofthe party who would

post the bond;(2) whether that party is a resident or foreign corporation;(3)the merits ofthe

underlying claims;(4)the extent and scope of discovery;(5)the legal costs expected to be

incurred; and (6)compliance with past court orders." It is within the Court's discretion to order

a bond, and "the primary purpose ofthe bond requirement is to insure that whatever assets a

party does possess will not have been dissipated or otherwise have become unreachable by the

time such costs actually are awarded." Selletti v. Carey, 173 F.3d 104,112(2d Cir. 1999);see

also Teri v. Oxford Mgmt. Servs., Inc., No.05 CV 2777 DRH WDW,2013 WL 132660, at *2
(E.D.N.Y. Jan. 10, 2013).
         Very much continuing plaintiffs shoot from the hip arguments, Karavani asserts Judge

Reyes did not thoroughly analyze the factors. Dkt. 30 at 2. Plaintiffs argument fails. The bond

order was well founded in the analysis Judge Reyes performed and was heavily buttressed

multiple recent cases where plaintiffs attomey has been ordered to post a bond and been

previously sanctioned for misconduct in similar circumstances.^ Arguing the Court blunders,
Karavani disparages the use of a Rule 54 bond as a "pay to play" device. Id, Plaintiffs

argument that the merits of a claim should override any other concerns falls flat. Even the cases

he cites do not support this narrow focus. See, e.g.,, Gary Friedrich Enterprises, LLC v. Marvel

Enterprises, Inc., No.08 CIV.01533, 2010 WL 3452375, at *4(S.D.N.Y. Sept. 1,2010).

Simply, whether a case is meritorious does not resolve whether a Rule 54 bond is appropriate

         Finally, plaintiff somewhat inscrutably, appears to concoct a theory under which

defendant does not prevail as an argument to deny a bond to ensure the payment offees and costs

that will not shift to plaintiff. True, in the end,defendant might not prevail, but that does not ejid
the debate about the appropriateness of a bond. And,of course, defendant may successfully

defend,too. With that in mind, defendant sought, pursuant to Local Rule 54.2,a bond for costt
and attorney's fees,"which may be awarded to the prevailing party in a copyright action."

Carey, 173 F.3d at 110; see also Leibowitz v. Galore Media, /«c.. No. 18-CV-2626(RA)(HBP),

2018 WL 4519208,at *2(S.D.N.Y. Sept. 20, 2018)(analyzing and rejecting Attomey




^ See Rice v. Musee Lingerie, LLC,No. 18-CV-9130(AJN),2019 WL 2865210, at *2-3
(S.D.N.Y. July 3,2019); Leibowitz v. Galore Media, Inc., No. 18-CV-2626(RA)(HBP),201^
WL 4519208,at *2(S.D.N.Y. Sept. 20,2018); Reynolds v. Hearst Commc'ns, Inc., No. 17-Cy-
6720(DLC),2018 WL 1229840, at *3-5 (S.D.N.Y. Mar. 5, 2018)("Mr. Liebowitz has filed ojver
500 cases in this district in the past twenty-four months. He has been labelled a copyright troll.")
(intemal quotation omitted), reconsideration denied,2018 WL 1602867(S.D.N.Y. Mar. 29,
2018).
Liebowitz's argument); Baker v. Urban Outfitters, Inc., 431 F. Supp. 2d 351, 361 (S.D.N.Y.

2006), affd,249 F. App'x 845(2d Cir. 2007). At bottom, reviewing the record in its entirety,

the bond as ordered by Judge Reyes was anything but "clearly erroneous" or "contrary to law".

                                          Conclusion


       Finding the Order of Magistrate Judge Ramon E. Reyes requiring the posting of bond in

the amount of$15,000, is neither clearly erroneous nor contrary to law,the Order is affirmed and

the appeal is dismissed.

       So Ordered.

Dated: Brooklyn, New York
       December 13, 2019


                                                       /s/ USDJ ERIC N. VITALIANO
                                                          ERICN. VITALIANO
                                                          United States District Judge
